DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tip position detection unit in claim 5 and 10, which is not further described in the Specification, and a sound output unit in claim 11, further described in paragraph [0100] of the Specification as a speaker device.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, the claims recite “a tip position detection unit.” While the function of the “tip detection unit” is described in the Specification stating, “The tip position detection unit 29 detects the position of the tip of the puncture needle 15 on the basis of the photoacoustic image generated by the photoacoustic image generation unit 24” in paragraph [0070] and “The tip position detection unit 29 detects the position of a tip portion of the puncture needle 15” in paragraph [0082], the structure is not necessarily further described in the Specification. Therefore, the structure corresponding to the “tip detection unit” is unclear. For that reason, claims 5 and 10 are rendered indefinite under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “an insert of which at least a tip portion is inserted into a subject….” The recitation of “is inserted into a subject” in the claim encompasses the human body. Therefore, the claim is rejected under 35 USC 101. To resolve this issue, it is suggested that “is inserted” be changed to recite “is configured to be inserted.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 20150297092) and Yoshiara et al. (US 20130096430).
Regarding claim 1, Irisawa teaches (Fig. 1 and 2) a photoacoustic measurement device comprising:
an insert  (Fig. 2; 15) of which at least a tip portion is inserted into a subject and which includes a light guide member (Fig. 2; 152) that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (“Light, which is guided in the puncture needle 15, is emitted from the light emitting portion 153 and is applied to the photoacoustic wave generating portion that is present in the vicinity of the tip of the puncture needle 15. The photoacoustic waves, which are generated at the photoacoustic wave 
an acoustic wave detection unit that detects the photoacoustic waves generated from the photoacoustic wave generation portion and detects reflected acoustic waves reflected by transmission of acoustic waves to the subject (“…an acoustic wave detecting part for detecting the first photoacoustic waves that are generated from the insertion object after at least a part of the insertion object is inserted into the subject” (Para. [0010]), “The acoustic wave detecting part may be further capable of detecting reflected acoustic waves of acoustic waves transmitted to the subject, and the photoacoustic image generating device may further include a reflected acoustic wave-image generating part for generating a reflected acoustic wave-image on the basis of the reflected acoustic waves” (Para. [0036]));
However, Irisawa fails to teach a processor configured to generate a Doppler signal on the basis of the reflected acoustic waves from a sample gate as a Doppler measurement target which have been detected by the acoustic wave detection unit, generate a reflected acoustic image on the basis of the reflected acoustic waves detected by the acoustic wave detection, and detect a length direction of the insert on the basis of the reflected acoustic image; and a controller configured to control a steering direction of the sample gate on the basis of the length direction of the insert such that an angle Ѳ formed between a straight line which extends in the length of the insert and a straight line which extends in the steering direction of the sample gate satisfies 0o ≤ Ѳ ≤ 90o.
In the field of ultrasonic diagnostics, Yoshiara et al. teach (Fig. 1, 6 and 7) a processor (Doppler mode processor 21) configured to generate a Doppler signal on the basis of the reflected acoustic waves from a sample gate (R2) as a Doppler measurement target which have been detected by the acoustic wave detection unit, and generate a reflected acoustic image (Doppler mode image) on the basis of the reflected acoustic waves detected by the acoustic wave detection unit (“The Doppler-mode processor 21 performs a frequency analysis to the received signal from the receiver 15, extracts the blood stream, 
a controller configured to control a steering direction of the sample gate on the basis of the length direction of the insert such that an angle Ѳ formed between a straight line which extends in the length of the insert and a straight line which extends in the steering direction of the sample gate satisfies 0o ≤ Ѳ ≤ 90o (“The scanning region determination unit 11 updates the local scanning region in real time. That is, during the ultrasonography, the scanning region determination unit 11 can cause the local scanning region to follow the position at the leading end of the puncture needle 100. In other In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II). 
It would be obvious to one skilled in the art before the effective filing date to further modify Irisawa by including a processor (Doppler mode processor 21) configured to generate a Doppler signal on the basis of the reflected acoustic waves from a sample gate (R2) as a Doppler measurement target which have been detected by the acoustic wave detection unit, and generate a reflected acoustic image (Doppler mode image) on the basis of the reflected acoustic waves detected by the acoustic wave detection unit, and detect a length direction of the insert on the basis of the reflected acoustic image, as taught by Yoshiara et al., in order to define a marker that indicates the position or direction of the needle and to provide a marker that the scanning region will change positions based on (Para. [0049]-[0050]).
It would be obvious to one skilled in the art before the effective filing date to further modify Irisawa by including a controller configured to control a steering direction of the sample gate on the basis of the length direction of the insert such that an angle Ѳ formed between a straight line which extends in the length of the insert and a straight line which extends in the steering direction of the sample gate satisfies 0o ≤ Ѳ < 90o (orthogonal), as taught by Yoshiara et al., in order to improve accuracy of ultrasonography in which the needle inserted in the subject is used (Para. [0007]). 
	Regarding claim 2, modified Irisawa teaches the device set forth above but fails to teach that the controller sets the steering direction of the sample gate, following a change in change in an insertion direction of the insert, in a state in which the magnitude of the angle Ѳ is maintained.
	In the field of ultrasound diagnostics, Yoshiara et al. teach that the controller sets the steering direction of the sample gate (“In Step 1, the scanning region determination unit 11 determines the local scanning region based on the position at the leading end of the puncture needle 100, which is detected by the detector 4… The center of the local scanning region is aligned with the current position at the 
	Regarding claim 3, modified Irisawa teaches the device set forth above but fails to teach that the controller sets the angle Ѳ to 0o.
	In the field of ultrasound diagnostics, Yoshiara et al. teach that controller sets the angle Ѳ to 0o, stating “The scanning surface (local scanning region R2) may be set to any angle with respect to the puncture line” (Para. [0058]). This shows that the angle can be set to 0o.   Furthermore, one of ordinary skill in the art would recognize that adjusting angle Ѳ (i.e., the angle between the insert/needle direction and the steering direction of the sample gate) would enable greater control over the focus on the desired target.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"  In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
	It would be obvious to one skilled in the art before the effective filing date to modify Irisawa by allowing the controller to set the angle to any angle (0o), as taught by Yoshiara et al., in order to improve accuracy of ultrasonography in which the needle inserted in the subject is used (Para. [0007]).
	Regarding claim 5, Irisawa teaches that the device further comprises:

	However, Irisawa fails to teach a tip position detection unit that detects a position of a tip of the insert on the basis of the photoacoustic image, wherein the controller controls a position of the sample gate such that the tip of the insertion portion is included in the sample gate.
	In the field of ultrasound diagnostics, Yoshiara et al. teach (Fig. 1) a tip position detection unit (detector 4) that detects a position of a tip of the insert (leading end of the puncture needle 100) on the basis of the photoacoustic image, wherein the controller controls a position of the sample gate such that the tip of the insertion portion is included in the sample gate (“The detector 4 detects the position at the leading end of the puncture needle in a real space. For example, the detector 4 is constructed by a position sensor attached to the leading end of the puncture needle 100. The position sensor is a sensor that can detect the position in the real space using magnetism or light. In this case, the detector 4 detects the position at the leading end of the puncture needle 100 at constant time intervals, and transmits the data of the detected position to the apparatus body 6. The system controller 31 causes the scanning region determination unit 11 to perform determination processing during the ultrasonography.” (Para. [0044]), “…the scanning region determination unit 11 determines the local scanning region based on the position at the leading end of the puncture needle 100, which is detected by the detector 4…the scanning surface is set so as to include the current position at the leading end 100a of the puncture needle 100” (Para. [0046]), “…the scanning region determination unit 11 changes the position of the local scanning region in conjunction with the movement of the leading end of the puncture needle 100” Para. [0050])).

	Regarding claim 6, modified Irisawa teaches the device set forth above but fails to teach that the controller controls the position of the sample gate such that a center position of the sample gate is matched with the tip of the insert.
	In the same field of ultrasound diagnostics, Yoshiara et al. teach that the controller controls the position of the sample gate such that a center position of the sample gate is matched with the tip of the insert, stating “The center of the local scanning region is aligned with the current position at the leading end of the puncture needle 100” (Para. [0046]).
	It would be obvious to one skilled in the art before the effective filing date to modify Irisawa by matching the center position of the sample gate is matched with the tip of the insert, as taught by Yoshiara et al., in order to improve accuracy of ultrasonography in which the needle inserted in the subject is used (Para. [0007]).
	Regarding claim 7, modified Irisawa teaches the device set forth above but fails to teach that the controller sets the position of the sample gate, following movement of the position of the tip of the insert, in a state in which a relative positional relationship between the position of the tip of the insert and the sample gate is maintained.
	In the field of ultrasound diagnostics, Yoshiara et al. teach that the controller sets the position of the sample gate, following movement of the position of the tip of the insert (“…the scanning region determination unit 11 changes the position of the local scanning region in conjunction with the 
	It would be obvious to one skilled in the art before the effective filing date to modify Irisawa by allowing the controller to set the position of the sample gate, following movement of the tip of the insert, and maintaining the positional relationship between the tip of the insert and the sample gate, as taught by Yoshiara et al., in order to improve accuracy of the ultrasonography in which the needle inserted in the subject is used (Para. [0007]).
	Regarding claim 12, Irisawa teaches (Fig. 2) that the insert is a needle (puncture needle 15) that is inserted into the subject (“The insertion object may be a needle that is inserted into a subject.” (Para. [0016]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 20150297092) and Yoshiara et al. (US 20130096430), as applied to claim 1 above, and further in view of Okamura et al. (US 20120253181).
Regarding claim 4, modified Irisawa teaches the device set forth above but fails to teach that the controller stores a plurality of steering angle candidates of the sample gate in advance and selects a steering angle, at which the angle Ѳ satisfies 0o ≤ Ѳ ≤ 90o and the steering direction of the sample gate is closest to the length of the direction of the insert, from the plurality of steering angle candidates.
o ≤ Ѳ ≤ 90o and the steering direction of the sample gate is closest to the length of the direction of the insert, from the plurality of steering angle candidates (“…an ultrasound wave is transmitted in each of the plurality of directions, along the alignment direction of the vibrators. More specifically, each of the plurality of directions is a direction other than the direction perpendicular to the surface of the vibrators of the ultrasound probe 1. For example, each of the plurality of directions is a direction other than the direction perpendicular to the lateral direction” (Para. [0047]), “…the scan controlling unit 18a causes oblique scanning processes to be performed at a plurality of angles ".alpha.1, .alpha.2, .alpha.3, .alpha.4, .alpha.5, . . . ", as the second scanning process… the scan controlling unit 18a causes the second scanning process to be performed by obtaining the insertion angle "A" of the puncture needle 1b from the internal storage unit 17 and setting a plurality of oblique scan angles in the vicinity of the direction perpendicular to a puncture line that is set based on the insertion angle "A"” (Para. [0048]-[0049]), “…the selecting unit 18b determines the ultrasound image corresponding to the angle ".alpha.4" shown in FIG. 3, as the image having the maximum frequency of appearance of pixels each having a brightness level equal to or higher than the predetermined threshold value.” (Para. [0059]), “…the image synthesizing unit 16 generates a synthesized image by synthesizing together the first ultrasound image (the subject-body image) and the needle image generated by the image generating unit 14. FIG. 5 is a drawing for explaining the image synthesizing unit according to the first embodiment. In the synthesized image shown in FIG. 5, the target site T and the puncture needle 1b are both rendered clearly.” (Para. [0063])). Fig. 2 shows the plurality of scanning angles in the vicinity of perpendicular to the puncture line (i.e. 0o ≤ Ѳ ≤ 90o). In other words, in Okamura et al., a plurality of images are taken from different scanning angles that satisfy the 0o ≤ Ѳ ≤ 90o angle of the present 
Furthermore, one of ordinary skill in the art would recognize that adjusting angle Ѳ (i.e., the angle between the insert/needle direction and the steering direction of the sample gate) would enable greater control over the focus on the desired target.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"  In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art before the effective filing date to modify Irisawa, in view of Yoshiara et al. by enabling the controller to store a plurality of steering angle candidates of the sample gate in advance and select a steering angle, at which the angle Ѳ satisfies 0o ≤ Ѳ ≤ 90o and the steering direction of the sample gate is closest to the length of the direction of the insert, from the plurality of steering angle candidates, as taught by Okamura et al., in order to select or render the best image that clearly shows the puncture needle (Para. [0063]).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 20150297092) and Yoshiara et al. (US 20130096430), as applied to claim 1 above, and further in view of Tashiro et al. (US 20120078103).
Regarding claim 8, modified Irisawa teaches the device set forth above but fails to teach that the processor detects the length direction of the insert at each interval of two or more frames of the reflected acoustic images.
In the field of ultrasound diagnostics, Tashiro et al. teach (Fig. 6) teach that the processor detects the length direction of the insert (needle) at each interval of two or more frames of the reflected acoustic images (“…specifically, the detection and processing conditions include the extraction conditions of the tip candidate points extracted by the tip candidate detector 74, such as the magnitude of the luminance difference or luminance value of the differential image, the threshold of the density or size of extracted points…” (Para. [0180]), “The preprocessor 86 performs preprocessing on B-mode image signal (frame image) of at least one frame out of two time-sequential frames subjected to differential processing… The differential processor 88 calculates the difference between the B-mode image signals (images) of two time-sequential frames, in which speckle noise and a layer structure are 
It would be obvious to one skilled in the art before the effective filing date to modify Irisawa in view of Yoshiara et al. by enabling the processor to detect the length direction of the insert (needle) at each interval of two or more frames of the reflected acoustic images, as taught by Tashiro et al., in order to increase the reliability of the detection of a puncture needle tip in a differential image before the generation of the differential image. (Para. [0186]).
Regarding claim 9, modified Irisawa teaches the device set forth above but fails to teach that the processor acquires an amount of change in angle of the length direction of the insert, and in a case in which the amount of change is equal or less than a predetermined threshold value, the processor increases the frame interval at which the length direction of the insert is detected.
In the field of ultrasound diagnostics, Tashiro et al. teach that the processor acquires an amount of change in angle of the length direction insert (“…the information on the puncture needle may be the kind, the thickness, the insertion position (the position where the puncture needle is inserted into a patient), the insertion angle (the angle at which the puncture needle is inserted into a patient), and the insertion path of the puncture needle, a puncture target (target object or site), and the like. Moreover, specifically, the detection and processing conditions include the extraction conditions of the tip candidate points extracted by the tip candidate detector 74, such as the magnitude of the luminance difference or luminance value of the differential image…” (Para. [0180]), note that the change in a luminance magnitude will indicate a change in the needle information (i.e. the angle), and
in a case in which the amount of change is equal or less than a predetermined threshold value, the processor increases the frame interval at which the length direction of the insert is detected (“The differential processor 88 calculates the difference between the B-mode image signals (images) of two time-sequential frames, in which speckle noise and a layer structure are removed, to thereby generate a 
It would be obvious to one skilled in the art before the effective filing date to modify Irisawa in view of Yoshiara et al. by enabling the processor to acquire an amount of change in angle of the length direction insert, and in a case in which the amount of change is equal or less than a predetermined threshold value, the processor increases the frame interval at which the length direction of the insert is detected, as taught by Tashiro et al., in order to accurately determine the change in the angle of the insert and acquire more images in the allotted time.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 20150297092) and Yoshiara et al. (US 20130096430), as applied to claim 1 above, and further in view of McGee (US 20060247521).
Regarding claim 10, Irisawa teaches that the device further comprises:
a photoacoustic image generation unit that generates a photoacoustic image on the basis of the photoacoustic waves detected by the acoustic wave detection unit (“…an acoustic wave detecting part for detecting the first photoacoustic waves that are generated from the insertion object after at least a part of the insertion object is inserted into the subject; and a photoacoustic image generating part for generating a first photoacoustic image on the basis of the first photoacoustic waves” (Para. [0010])); 

In ultrasound diagnostics, Yoshiara et al. teach (Fig. 1) a tip position detection unit (detector 4) that detects a position of a tip of the insert on the basis of the photoacoustic image, (“The detector 4 detects the position at the leading end of the puncture needle in a real space. For example, the detector 4 is constructed by a position sensor attached to the leading end of the puncture needle 100. The position sensor is a sensor that can detect the position in the real space using magnetism or light. In this case, the detector 4 detects the position at the leading end of the puncture needle 100 at constant time intervals, and transmits the data of the detected position to the apparatus body 6. The system controller 31 causes the scanning region determination unit 11 to perform determination processing during the ultrasonography.” (Para. [0044])). 
It would be obvious to one skilled in the art before the effective filing date to further modify Irisawa by including a tip position detection unit that detects a position of a tip of the insert on the basis of the photoacoustic image, as taught by Yoshiara et al., in order to acquire and provide the tip information to the controller to allow the scanning region to be changed on the basis of the needle (Para. [0049]-[0050]).
However, Yoshiara et al. fails to teach that in a case in which the position of the tip of the insert detected by the tip position detection unit is the same as a position of the tip of the insert in the photoacoustic image of a previous frame, the detection of the length direction of the insert based on 
In the field of image based medical device tracking, McGee teaches (Fig. 1) that in a case in which the position of the tip of the insert (catheter 110) detected by the tip position detection unit is the same as a position of the tip of the insert in the photoacoustic image of a previous frame, the detection of the length direction of the insert based on the reflected acoustic image and the control of the steering direction of the sample gate based on the length direction of the insert are not performed (“…the imager positioning subsystem 108 comprises an imager activation processor 152 for continuously comparing the current position of the catheter 110 to the previous position of the catheter 110, and an imager actuation controller 154 for selectively activating and inactivating the imaging device 122 based on the position comparison… the imager activating subsystem 109, during the "dynamic mode," activates the imaging device 122 when substantial movement of the catheter 110 is detected, and deactivates the imaging device 122 when substantial movement of the catheter 110 is not detected. In particular, the activation processor 152 periodically acquires the absolute location parameters (x, y, z) of the catheter tracking element 140 from the tracking subsystem 106, and compares the currently acquired absolute location parameters with the previously acquired location parameters.” (Para. [0062]-[0063])).
It would be obvious to one skilled in the art before the effective filing date to modify Irisawa, in view of Yoshiara et al. by not performing imaging, tracking, or detection when the insert (i.e. catheter) is not moved, as taught by McGee, in order to reduce any exposure to the patient and to reduce the amount of imaging time the patient has to undergo (Para. [0007]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 20150297092) and Yoshiara et al. (US 20130096430), as applied to claim 1 above, and further in view of Lee (US 20110112778).

In the field of ultrasound diagnostics, Lee teaches (Fig. 1) a sound output unit (output unit 150) that outputs sound information on the basis of the Doppler signal (“…the output unit 150 may be operable to output the Doppler mode image and the Doppler sound, which are formed in the processing unit 140. In one embodiment, the output unit 150 may further include an image output section for outputting the Doppler mode image and a sound output section for outputting the Doppler sound.” (Para. [0034])).
It would be obvious to one skilled in the art before the effective filing date to modify Irisawa in view of Yoshiara et al. by including a sound output unit outputs sound information on the basis of the Doppler signal, as taught by Lee, in order to output the Doppler sound (Para. [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karadayi (US 20180125448) refers to an ultrasound system for enhanced instrument visualization. The controller in Karadayi functions similar to that of the present application (i.e. steering direction) and therefore, it is regarded as relevant prior art.
Irisawa et al. (WO 2013121743) refers to an acoustic wave detection probe and photoacoustic measurement device provided therewith. The subject matter contained in this publication is relevant to a portion of the present application; therefore, it is regarded as relevant prior art.
Lin et al. (US 20130053687) refers to a method, apparatus and system for enhancing needle visualization in ultrasound imaging, specifically focusing on the steering angle and its 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793